Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 19, 2013, by and among Emerald Oil, Inc., a Montana corporation
(together with any successor entity thereto, the “Corporation”), WDE Emerald
Holdings LLC, a Delaware limited liability company (“WD Investor I”), and White
Deer Energy FI L.P., a Cayman Islands exempted limited partnership (together
with WD Investor I, the “Investors” and each, an “Investor”).

 

RECITALS

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated February 1, 2013,
between the Corporation and the Investors (the “Purchase Agreement”), the
Corporation agreed to issue and sell to the Investors and the Investors agreed
to purchase from the Corporation, 500,000 shares of Series A Perpetual Preferred
Stock (the “Series A Shares”), 5,114,633 shares of Series B Voting Preferred
Stock (the “Series B Shares”) and warrants (the “Warrants” and, together with
the Series A Shares and Series B Shares, the “Purchased Securities”) to purchase
5,114,633 shares of common stock, par value $0.001 per share, of the Corporation
(the “Common Stock”); and

 

WHEREAS, to induce the Investors to enter into the Purchase Agreement and to
consummate the transactions contemplated therein, the Corporation agreed to
provide the registration and other rights set forth in this Agreement for the
benefit of the Investors.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

1. Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any specified Person, (a) any Person
beneficially owning ten percent (10%) or more of the outstanding voting
securities of such other Person, (b) any Person ten percent (10%) or more of
whose outstanding voting securities are beneficially owned by such other Person,
or (c) any Person directly or indirectly controlling, controlled by or under
common control with such other Person.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Business Day” means, with respect to any act to be performed hereunder, each
Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which
banking institutions in New York, New York or other applicable places where such
act is to occur are authorized or obligated by applicable law, regulation or
executive order to close.

 



 

 

 

“Closing Date” means February 19, 2013, the date on which the transactions
contemplated by the Purchase Agreement are consummated.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning set forth in the preamble hereto.

 

“Corporation” has the meaning set forth in the preamble hereto.

 

“Controlling Person” has the meaning set forth in Section 6(a).

 

“Conversion Securities” has the meaning set forth in Section 8(e).

 

“Effectiveness Period” has the meaning set forth in Section 2(a)(i).

 

“End of Suspension Notice” has the meaning set forth in Section 5(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission pursuant thereto.

 

“Holder” means each Investor or assignee thereof in accordance with Section 8(d)
who is a record owner of any Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 6(c).

 

“Indemnifying Party” has the meaning set forth in Section 6(c).

 

“Investor” or “Investors” has the meaning set forth in the preamble hereto.

 

“Issuer Free Writing Prospectus” has the meaning set forth in Section 4(d).

 

“Liabilities” has the meaning set forth in Section 6(a).

 

“Liquidated Damages Amount” means, with respect to the shares of Common Stock
underlying the Warrants, an amount equal to one quarter of one percent (0.25%)
of the product of the exercise price per share of Common Stock underlying the
Warrants times the number of shares of Common Stock, or Common Stock underlying
the Warrants, held by such Holder per 30-day period for the first sixty (60)
days, with such payment amount increasing by an additional one quarter of one
percent (0.25%) of the product of the exercise price per share of Common Stock
underlying the Warrants times the number of shares of Common Stock, or Common
Stock underlying the Warrants, held by such Holder per 30-day period for each
subsequent sixty (60) days, up to a maximum of one percent (1.00%) of the
product of the exercise price per share of Common Stock underlying the Warrants
times the number of shares of Common Stock, or Common Stock underlying the
Warrants, held by such Holder per 30-day period. The Liquidated Damages Amount
for any period of less than thirty (30) days shall be prorated by multiplying
the Liquidated Damages Amount to be paid in a full 30-day period by a fraction,
the numerator of which is the number of days for which such liquidated damages
are owed, and the denominator of which is 30. The value per share of Common
Stock as of the Closing Date is subject to appropriate adjustments for any
subdivision or combination of Common Stock after the date thereof.

 



2

 

 

“Notice” has the meaning set forth in Section 2(a)(i).

 

“Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, government or agency or political
subdivision thereof, or any other legal entity.

 

“Piggyback Registration Statement” has the meaning set forth in Section 2(c).

 

“Proceeding” means an action, claim, suit or proceeding (including without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or, to the knowledge of the Person subject thereto,
threatened.

 

“Prospectus” means the prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.

 

“Purchase Agreement” has the meaning set forth in the preamble hereto.

 

“Purchaser Indemnitee” has the meaning set forth in Section 6(a).

 

“Registrable Securities” means the shares of Common Stock that may be issued to
the Investors upon exercise of the Warrants (including any PIK Warrants (as
defined in the Purchase Agreement) issued pursuant to Section 1.4 thereof), and
any securities issued in respect of such Registrable Securities by reason of or
in connection with any dividend, distribution, split, purchase in any rights
offering or in connection with any exchange for or replacement of such
Registrable Securities or any combination of securities, recapitalization,
merger or consolidation, or any other equity securities issued pursuant to any
other pro rata distribution with respect to the Registrable Securities until,
with respect to such Registrable Security, the earliest to occur of (a) the date
on which it has been first registered effectively pursuant to the Securities Act
and disposed of in accordance with the Registration Statement relating to it,
(b) the date on which either it is distributed to the public pursuant to Rule
144 (or any similar provision then in effect) or, in the opinion of counsel to
the Corporation, is eligible for sale pursuant to Rule 144 in a single sale
without any limitation as to volume, manner of sale or current public
information with respect to the Corporation, (c) the date on which the Holder of
such Registrable Securities no longer beneficially owns at least one percent
(1%) of the total number of shares of Common Stock outstanding (or Warrants
exercisable for such number of shares of Common Stock) or (d) the date on which
such Registrable Security is redeemed by the Corporation.



 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance by the Corporation with this Agreement, including, without
limitation, (a) all Commission, securities exchange, listing, inclusion and
filing fees, (b) all fees and expenses incurred in connection with compliance
with international, federal or state securities or blue sky laws (including,
without limitation, any registration, listing and filing fees and reasonable
fees and disbursements of counsel in connection with blue sky qualification of
any of the Registrable Securities and the preparation of a blue sky memorandum),
(c) all expenses in preparing or assisting in preparing, word processing,
duplicating, printing, delivering and distributing any Registration Statement,
any Prospectus, any amendments or supplements thereto, any underwriting
agreements, securities sales agreements, certificates and any other documents
relating to the performance under and compliance with this Agreement, (d) all
fees and expenses incurred in connection with the listing or inclusion of any of
the Registrable Securities on any securities exchange or inter-dealer quotation
system pursuant to Section 4(a)(xi) of this Agreement, (e) the fees and
disbursements of counsel for the Corporation and of the independent public
accountants of the Corporation (including, without limitation, the expenses of
any special audit and “comfort” letters required by or incident to such
performance), and (f) all “road show” expenses; provided, however, that
Registration Expenses shall exclude brokers’ or underwriters’ discounts and
commissions, if any, fees and expenses of counsel for the Holders, and all
transfer taxes relating to the sale or disposition of Registrable Securities by
a Holder.

 



3

 

 

“Registration Statement” means any registration statement of the Corporation
that covers the resale of Registrable Securities pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement.

 

“Resale Registration Statement” has the meaning set forth in Section 2(a)(i).

 

“Rule 144” means Rule 144, and any of its referenced paragraphs, promulgated by
the Commission pursuant to the Securities Act, as such rule may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission as a replacement thereto having substantially the same effect as such
rule.

 

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 

“Rule 457” means Rule 457 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 



4

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

“Suspension Event” has the meaning set forth in Section 5(b).

 

“Suspension Notice” has the meaning set forth in Section 5(b).

 

“Underwritten Offering” means a sale of securities of the Corporation to an
underwriter or underwriters for reoffering to the public.

 

“WD Investor I” has the meaning set forth in the preamble hereto.

 

“WKSI” has the meaning set forth in Section 2(b)(iii).

 

2. Registration Rights.

 

(a) Mandatory Resale Registration.

 

(i) At any time on or after the date that is ninety (90) days after the Closing
Date, upon the written request (a “Notice”) of any Holder or Holders holding
individually or collectively at least a majority of the then outstanding
Registrable Securities, the Corporation shall file under the Securities Act,
within thirty (30) days after receiving such Notice, a registration statement on
an appropriate form providing for the resale of any Registrable Securities
pursuant to Rule 415 from time to time by the Holders (a “Resale Registration
Statement”). The Company shall use its commercially reasonable efforts to cause
such Resale Registration Statement to be declared effective by the Commission
within one hundred twenty (120) days after the filing thereof; provided that
sales pursuant to the Resale Registration Statement shall be subject to the
restrictions in Section 2(d)(iv) to the extent applicable. Any Resale
Registration Statement shall provide for the resale from time to time, and
pursuant to any method or combination of methods legally available by the
Holders of any and all Registrable Securities. Subject to the other provisions
of this Agreement, the Corporation shall cause the Resale Registration Statement
filed pursuant to this Section 2(a)(i) to be continuously effective,
supplemented and amended to the extent necessary to ensure that it is available
for the resale of all Registrable Securities by the Holders and that it conforms
in all material respects to the requirements of the Securities Act during the
entire period beginning on the date the Resale Registration Statement is first
declared effective under the Securities Act and ending on the date on which all
Registrable Securities have ceased to be Registrable Securities (the
“Effectiveness Period”).

 

(ii) Amendment on Form S-3 to Registration Statement on Form S-1. If the Resale
Registration Statement filed pursuant to Section 2(a)(i) is on Form S-1, then
the Corporation may, at any time it is eligible to do so, file a post-effective
amendment on Form S-3 to the Resale Registration Statement on Form S-1 for the
resale of any then existing Registrable Securities or in any such other manner
as is preferred or permitted by the Commission to convert the Resale
Registration Statement on Form S-1 to a Resale Registration Statement on Form
S-3. Upon the effectiveness of the Resale Registration Statement on Form S-3,
all references to the Resale Registration Statement in this Agreement shall then
automatically be deemed to be a reference to the Resale Registration Statement
on Form S-3.

 



5

 

 

(b) Delay in Filing or Effectiveness of Resale Registration Statement.

 

(i) If the Company fails to file the Resale Registration Statement with the
Commission within the period specified in Section 2(a)(i), then each Holder will
be entitled to a payment, as liquidated damages and not a penalty, of the
Liquidated Damages Amount, but only with respect to shares of Common Stock or
Common Stock underlying the Warrants then held by such Holder and not included
in an effective Registration Statement, for a period beginning on the day after
the deadline for filing the Resale Registration Statement and lasting until such
time as the Resale Registration Statement is filed.

 

(ii) If the Resale Registration Statement does not become or is not declared
effective within the period specified in Section 2(a)(i), then each Holder will
be entitled to a payment, as liquidated damages and not a penalty, of the
Liquidated Damages Amount, but only with respect to shares of Common Stock or
Common Stock underlying the Warrants then held by such Holder and not included
in an effective Registration Statement, for the period beginning on the day
after such deadline for effectiveness of the Resale Registration Statement and
lasting until such time as the Resale Registration Statement is declared
effective.

 

(iii) The aggregate Liquidated Damages Amount payable to each Holder shall be
paid to each Holder in immediately available funds within ten (10) Business Days
after the end of each applicable 30-day period. Any payments pursuant to this
Section 2(b) shall constitute the Holders’ exclusive remedy for such events;
provided, however, that if the Corporation certifies that it is unable to pay
aggregate Liquidated Damages Amount in cash or immediately available funds
because such payment would result in a breach under any of the Corporation’s
credit facilities or other indebtedness filed as exhibits to the Corporation’s
reports filed under the Securities Act or the Exchange Act, then the Corporation
may pay the aggregate Liquidated Damages Amount in kind in the form of the
issuance of additional shares of Common Stock. Upon any issuance of shares of
Common Stock as liquidated damages, the Corporation shall promptly prepare and
file an amendment to the Resale Registration Statement prior to its
effectiveness to include such shares of Common Stock issued as liquidated
damages as additional Registrable Securities. If shares of Common Stock are
issued as liquidated damages after the Resale Registration Statement has been
declared effective, the Corporation shall have no obligation to prepare and file
a post-effective amendment to the Resale Registration Statement to include such
shares nor shall the Corporation be obligated in any way to file a new
registration statement for such shares; however if the Corporation is a
well-known seasoned issuer (as defined in the rules and regulations of the
Commission) (“WKSI”), the Corporation shall be obligated to provide the Holder
notice and offer to include such shares in any Piggyback Registration Statement.
All shares of Common Stock issued as Liquidated Damages Amounts shall be
considered in the calculation of any subsequent Liquidated Damages Amounts. The
determination of the number of shares of Common Stock to be issued as the
aggregate Liquidated Damages Amount shall be equal to the aggregate Liquidated
Damages Amount divided by the average of the closing sale price per share for
the Common Stock (or if the Common Stock is not listed or traded on a national
securities exchange, the average of the last reported bid and ask prices per
share) for each of the ten (10) consecutive trading days ending on the trading
day immediately preceding such date of determination.

 



6

 

 

(c) Public Offering.

 

(i) If the Corporation proposes to file:

 

(A) a registration statement on Form S-1, or such other form under the
Securities Act, providing for the public offering of Common Stock, for its own
account or for the account of a selling stockholder, for sale to the public in
an Underwritten Offering, excluding the Resale Registration Statement, a
registration statement on Form S-4 or Form S-8 promulgated under the Securities
Act (or any successor forms thereto), a registration statement for the sale of
Common Stock issued upon conversion of debt securities or any other form not
available for registering the Registrable Securities for sale to the public; or

 

(B) a prospectus supplement to an effective shelf Registration Statement, so
long as the Corporation is a WKSI at such time or, whether or not the
Corporation is a WKSI, so long as the Registrable Securities were previously
included in the underlying shelf Registration Statement or are included on an
effective Resale Registration Statement;

 

then, in each case with respect to an Underwritten Offering of Common Stock, the
Corporation will notify each Holder of the proposed filing and afford each
Holder an opportunity to include in such Registration Statement (the “Piggyback
Registration Statement”) all or any part of the shares of Common Stock that
constitute Registrable Securities then held by such Holder that may properly be
offered on such Piggyback Registration Statement. Each Holder desiring to
include in the Piggyback Registration Statement all or part of such shares of
Common Stock held by such Holder that may be included in the Piggyback
Registration Statement shall, within ten (10) days after receipt of the
above-described notice from the Corporation in the case of a filing of a
Registration Statement and within two (2) Business Days after the day of receipt
of the above-described notice from the Corporation in the case of a filing of a
prospectus supplement to an effective shelf Piggyback Registration Statement
with respect to an Underwritten Offering, so notify the Corporation in writing,
and in such notice shall inform the Corporation of the number of shares of
Common Stock such Holder wishes to include in the Piggyback Registration
Statement and provide the Corporation with such information with respect to such
Holder as shall be reasonably necessary in order to assure compliance with
federal and applicable state securities laws. Any election by any Holder to
include any shares of Common Stock that constitute Registrable Securities in the
Piggyback Registration Statement will not affect the inclusion of such
Registrable Securities in the Resale Registration Statement until such
Registrable Securities have been sold under the Piggyback Registration
Statement.

 



7

 

 

 

(ii) Right to Terminate Registration. The Corporation shall have the right, in
its sole discretion, to terminate or withdraw the Piggyback Registration
Statement initiated by it referred to in this Section 2(c) prior to the
effectiveness of such registration (or pricing in the event of an Underwritten
Offering pursuant to an effective shelf Registration Statement) whether or not
any Holder has elected to include Registrable Securities in such registration.

 

(iii) Resale Registration not Impacted by Piggyback Registration Statement. The
Corporation’s obligation to file the Resale Registration Statement pursuant to
Section 2(a)(i) shall not be affected by the filing or effectiveness of the
Piggyback Registration Statement.

 

(d) Underwriting.

 

(i) Resale Registration. In the event that one or more Holders elect to dispose
of shares of Common Stock that constitute Registrable Securities under the
Resale Registration Statement pursuant to an Underwritten Offering and such
Holders reasonably anticipate gross proceeds from such Underwritten Offering of
at least $20,000,000, in the aggregate, the Corporation shall take all such
reasonable actions as are requested by the managing underwriter in order to
expedite and facilitate the registration and disposition of such shares of
Common Stock, including the Corporation causing appropriate officers of the
Corporation or its Affiliates to participate in a targeted “road show” or
similar limited marketing effort being conducted by such managing underwriter
with respect to such Underwritten Offering; provided that the Corporation shall
not be required to cause appropriate officers of the Corporation or its
Affiliates to participate in a “road show” or similar marketing effort being
conducted by such managing underwriter with respect to such Underwritten
Offering unless such Holders reasonably anticipate gross proceeds from such
Underwritten Offering of at least $30,000,000; and provided, further, that the
Corporation shall not be required to cause appropriate officers of the
Corporation or its Affiliates to participate in a “road show” with respect to
Underwritten Offerings under Resale Registration Statements more than once in
any six-month period.

 

(ii) Piggyback Registration. If the Registration Statement (or prospectus
supplement with respect to an Underwritten Offering pursuant to an effective
shelf Registration Statement) under which the Corporation gives notice under
Section 2(b) is for an Underwritten Offering, then the Corporation shall so
advise the Holders of shares of Common Stock that constitute Registrable
Securities. Notwithstanding any other provision of this Agreement, if the
managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation on the number of securities to be included, then the
managing underwriter(s) may exclude securities (including such shares of Common
Stock) from the Piggyback Registration Statement and Underwritten Offering, and
any securities included in such Piggyback Registration Statement and
Underwritten Offering shall be allocated first, to the Corporation, and second,
to each of the Holders requesting inclusion of their eligible shares of Common
Stock in such Piggyback Registration Statement and other holders of securities
of the Corporation (on a pro rata basis based on the total number of shares of
Common Stock then held by each such Holder of Common Stock who is requesting
inclusion).

 



8

 

 

(iii) General Procedures. Any Holder’s right to include its shares of Common
Stock that constitute Registrable Securities in a Resale Registration Statement
pursuant to Section 2(a)(i) or a Piggyback Registration Statement pursuant to
Section 2(b) shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s eligible shares of Common Stock
in the underwriting to the extent provided herein. All Holders proposing to
distribute their eligible shares of Common Stock through such underwriting shall
enter into an underwriting agreement in customary form with the managing
underwriter(s) selected for such underwriting and complete and execute any
questionnaires, powers of attorney, indemnities, securities escrow agreements
and other documents reasonably required under the terms of such underwriting,
and furnish to the Corporation such information as the Corporation may
reasonably request in writing for inclusion in the Piggyback Registration
Statement or Resale Registration Statement, as the case may be; provided,
however, that no Holder shall be required to make any representations or
warranties to or agreements with the Corporation or the underwriters other than
representations, warranties or agreements regarding such Holder, its holdings
and such Holder’s intended method of distribution and any other representation
required by law.

 

(iv) Market Stand-Off. Regardless of whether a Holder elects to include shares
of Common Stock that constitute Registrable Securities in an Underwritten
Offering, each Holder of Registrable Securities hereby agrees that it shall not,
to the extent requested by the Corporation or an underwriter of securities of
the Corporation, directly or indirectly sell, offer to sell (including without
limitation any short sale or hedging or similar transaction with the same
economic effect as a sale), grant any option or otherwise transfer or dispose of
any Registrable Securities or other securities of the Corporation or any
securities convertible into or exchangeable or exercisable for Common Stock of
the Corporation then owned by such Holder (other than to donees, partners or
members of the Holder who agree to be similarly bound) for a period not to
exceed ninety (90) days following the effective date of a registration statement
for an Underwritten Offering or the date of a prospectus supplement filed with
the Commission with respect to the pricing of an Underwritten Offering, other
than the sale or distribution of shares of Common Stock that constitute
Registrable Securities in such Underwritten Offering; provided, however, that:

 

(A) such period shall in no event be greater than that which applies to
executive officers and directors of the Corporation;

 

(B) the Holders shall be allowed any concession or proportionate release allowed
to any of the Corporation’s officers or directors that entered into similar
agreements (with such proportion being determined by dividing the number of
shares of Common Stock being released with respect to such officer or director
by the total number of issued and outstanding shares of Common Stock held by
such officer or director); and

 



9

 

 

(C) this Section 2(d)(iv) shall not apply to Underwritten Offerings solely for
the account of another selling stockholder (other than a Holder) or in the event
the Corporation is not selling at least $20,000,000 worth of Common Stock.

 

In order to enforce the foregoing covenant, the Corporation shall have the right
to impose stop transfer instructions with respect to the Registrable Securities
and such other securities of each Holder (and the securities of every other
Person subject to the foregoing restriction) until the end of such period, and
each Holder agrees, upon request by the managing underwriter of securities of
the Company, to enter into a written lock-up or similar agreement with the
managing underwriter of securities of the Corporation for a period not to exceed
ninety (90) days following the effective date of a registration statement for an
Underwritten Offering or the date of a prospectus supplement filed with the
Commission with respect to the pricing of an Underwritten Offering, other than
the sale or distribution of shares of Common Stock that constitute Registrable
Securities in such Underwritten Offering.

 

(v) Withdrawal. If any Holder disapproves of the terms of an Underwritten
Offering, such Holder may elect to withdraw therefrom by written notice to the
Corporation and the managing underwriter delivered (A) prior to the commencement
of any marketing efforts for the Underwritten Offering or (B) at any time up to
and including the time of pricing of the Underwritten Offering if the price to
the public at which the Registrable Securities are proposed to be sold is less
than ninety-five percent (95%) of the average of the closing sale price per
share for the Common Stock (or if the Common Stock is not listed or traded on a
national securities exchange, the average of the last reported bid and ask
prices per share) for each of the ten (10) consecutive trading days ending on
the trading day immediately preceding the fourth trading day prior to
commencement of the marketing efforts for the Underwritten Offering.

 

The Holder may agree to waive this right to withdraw with the Corporation, the
underwriters or any custodial agent in any custody agreement and/or power of
attorney executed by such Holder in connection with the underwriting. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from such Registration Statement. No such withdrawal
shall affect the Corporation’s obligation to pay all Registration Expenses, as
described in Section 2(e) below.

 

(vi) Selection of Underwriter. In connection with any Underwritten Offering
under Section 2(c)(i), the Board of Directors of the Corporation shall have the
sole right to select the managing underwriter(s) for each Underwritten Offering,
which shall all be nationally recognized firms. Notwithstanding the above, if
White Deer Energy L.P. or any of its Affiliates is the Holder and is selling
shares of Common Stock in such Underwritten Offering for its own account and
such shares constitute sixty-six and two-thirds percent (66⅔%) of the shares
sold in such Underwritten Offering, and so long as White Deer Energy L.P. or any
of its Affiliates has a board designee on the Board of Directors pursuant to
Section 4.9 of the Purchase Agreement, then the Investor Director (as defined in
the Purchase Agreement) shall have the right to select the managing
underwriter(s) in their sole discretion.

 



10

 

 

(e) Expenses. The Corporation shall pay all Registration Expenses in connection
with the registration of the Registrable Securities pursuant to this Agreement.
Each Holder participating in a registration pursuant to this Section 2 shall pay
all transfer taxes payable by such Holder and bear such Holder’s proportionate
share (based on the total number of Registrable Securities sold in such
registration) of all discounts and commissions payable to underwriters or
brokers in connection with a registration of Registrable Securities pursuant to
this Agreement.

 

3. Rule 144 Reporting.

 

With a view to making available the benefits of certain rules and regulations of
the Commission that may at any time permit the sale of the Registrable
Securities to the public without registration, the Corporation agrees to:

 

(a) use commercially reasonable efforts to make and keep available adequate
current public information, as those terms are understood and defined in Rule
144, at all times after the Closing Date;

 

(b) use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required to be filed by the Corporation
under the Securities Act and the Exchange Act (at any time that it is subject to
such reporting requirements); and

 

(c) so long as a Holder owns any Registrable Securities, to furnish to the
Holder promptly upon request (i) a written statement by the Corporation as to
its compliance with the reporting requirements of Rule 144 (at any time ninety
(90) days after the Closing Date) and of the Securities Act and the Exchange
Act, and (ii) such other reports and documents of the Corporation as a Holder
may reasonably request and that are not otherwise publicly filed with the
Commission or available on the Corporation’s website in availing itself of any
rule or regulation of the Commission allowing a Holder to sell any such
Registrable Securities without registration.

 

4. Registration Procedures.

 

(a) In connection with the obligations of the Corporation with respect to any
registration pursuant to this Agreement, (x) the Corporation shall use its
commercially reasonable efforts to effect or cause to be effected the
registration of the Registrable Securities under the Securities Act to permit
the sale of such Registrable Securities by the Holder or Holders in accordance
with the Holder’s or Holders’ intended method or methods of distribution, and
(y) the Corporation shall:

 

(i) Prepare and file with the Commission a Registration Statement and use its
commercially reasonable efforts to cause such Registration Statement to become
effective as soon as practicable after filing and to remain effective, subject
to Section 2(b)(ii) and Section 5, until there are no Registrable Securities
outstanding;

 

(ii) subject to Section 4(a)(vii) and Section 5, (A) prepare and file with the
Commission such amendments and post-effective amendments to each such
Registration Statement as may be necessary to keep such Registration Statement
effective for the period described in Section 4(a)(i), (B) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act, and (C) amend or supplement each such
Registration Statement to include the Corporation’s quarterly and annual
financial information and other material developments (until the Corporation is
eligible to incorporate such information by reference into the Registration
Statement), during which time sales of the Registrable Securities under the
Registration Statement will be suspended until such amendment or supplement is
filed and, in the case of an amendment, is effective;

 



11

 

 

(iii) furnish to the Holders, without charge, as many copies of each Prospectus,
including each preliminary Prospectus, if any, and any amendment or supplement
thereto and such other documents as such Holder may reasonably request, in order
to facilitate the public sale or other disposition of the Registrable
Securities;

 

(iv) use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Securities by
the time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or blue sky laws of such
jurisdictions in the United States as any Holder of Registrable Securities
covered by a Registration Statement shall reasonably request in writing, keep
each such registration or qualification or exemption effective during the period
such Registration Statement is required to be kept effective pursuant to Section
4(a)(i) and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Holder to consummate the disposition in
each such jurisdiction of such Registrable Securities owned by such Holder;
provided, however, that the Corporation shall not be required to (A) qualify
generally to do business in any jurisdiction or to register as a broker or
dealer in such jurisdiction where it would not otherwise be required to qualify
but for this Section 4(a)(iv) and except as may be required by the Securities
Act, (B) subject itself to taxation in any such jurisdiction, or (C) submit to
the general service of process in any such jurisdiction;

 

(v) notify each Holder promptly and, if requested by any Holder, confirm such
advice in writing (A) when a Registration Statement has become effective and
when any post-effective amendments and supplements thereto become effective, (B)
of the issuance by the Commission or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose, (C) of any request by the Commission or any
other federal, state or foreign governmental authority for amendments or
supplements to a Registration Statement or related Prospectus or for additional
information, and (D) of the happening of any event during the period a
Registration Statement is effective as a result of which such Registration
Statement or the related Prospectus or any document incorporated by reference
therein contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading (which notice may be in the form of a Suspension Notice
under Section 5(b));

 



12

 

 

(vi) except as provided in Section 5, use commercially reasonable efforts to
obtain the withdrawal of any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as reasonably practicable;

 

(vii) except as provided in Section 5, upon the occurrence of any event
contemplated by Section 4(a)(v)(D), use its commercially reasonable efforts to
promptly prepare a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

(viii) in the case of an Underwritten Offering, use its commercially reasonable
efforts to furnish to the underwriters a signed counterpart, addressed to the
underwriters, of (A) an opinion of counsel for the Corporation, dated the date
of each closing under the underwriting agreement, in customary form and
reasonably satisfactory to the underwriters, and (B) a “comfort” letter, dated
the date of the final prospectus supplement for such offering or, if there is no
prospectus supplement, the effective date of such Registration Statement and the
date of each closing under the underwriting agreement, signed by the independent
registered public accounting firm that has certified the Corporation’s financial
statements included in such Registration Statement, covering substantially the
same matters with respect to such Registration Statement (and the Prospectus
included therein) and with respect to events subsequent to the date of such
financial statements, as are customarily covered in accountants’ letters
delivered to underwriters in underwritten public offerings of securities and
such other financial matters as the underwriters may reasonably request;

 

(ix) in the case of an Underwritten Offering, enter into an underwriting
agreement in customary form with the underwriters and take all other action
required thereunder in order to expedite or facilitate the distribution of the
Registrable Securities included in such Registration Statement and make
representations and warranties to the underwriters in such form and scope as are
customarily made by issuers to underwriters in such underwritten offerings and
confirm the same to the extent customary if and when requested;

 

(x) make available for inspection by representatives of the Holders and the
representative of any underwriters participating in any disposition pursuant to
a Registration Statement and any special counsel or accountants retained by such
Holders or underwriters, all financial and other records, pertinent corporate
documents and properties of the Corporation and cause the respective officers,
directors and employees of the Corporation to supply all information reasonably
requested by any such representatives, the representative of the underwriters,
counsel thereto or accountants in connection with a Registration Statement;
provided, however, that such records, documents or information that the
Corporation determines, in good faith, to be confidential and notifies such
representatives, representative of the underwriters, counsel thereto or
accountants are confidential shall not be disclosed by the representatives,
representative of the underwriters, counsel thereto or accountants unless (A)
the disclosure of such records, documents or information is necessary to avoid
or correct a misstatement or omission in a Registration Statement or Prospectus,
(B) the release of such records, documents or information is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction, or (C) such
records, documents or information have been generally made available to the
public;

 



13

 

 

(xi) if the Corporation is then publicly listed or traded, use its commercially
reasonable efforts to list or include shares of Common Stock that constitute
Registrable Securities on the primary national securities exchange or
inter-dealer quotation system on which similar securities issued by the
Corporation are then listed or traded, or if the Corporation is not then
publicly listed but the Corporation meets the criteria for listing on such
exchange or market, use its commercially reasonable efforts to list or include
the Common Stock on the New York Stock Exchange, the Nasdaq Global Market, the
Nasdaq Global Select Market or the NYSE MKT (as soon as practicable), as
selected by the Corporation, including seeking to cure in its listing or
inclusion application any deficiencies cited by the exchange or market, and
thereafter maintain the listing on such exchange;

 

(xii) prepare and file all documents and reports required by the Exchange Act
and, to the extent the Corporation’s obligation to file such reports pursuant to
Section 15(d) of the Exchange Act expires prior to the expiration of the
effectiveness period of the Registration Statement as required by Section
4(a)(i), the Corporation shall voluntarily file such reports pursuant to Section
15(d) of the Exchange Act through the effectiveness period required by Section
4(a)(i);

 

(xiii) provide a CUSIP number for all Registrable Securities, not later than the
effective date of the Registration Statement;

 

(xiv) (A) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and (B) make generally
available to its securityholders, as soon as reasonably practicable, earnings
statements covering at least twelve (12) months that satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 (or any similar rule
promulgated under the Securities Act) thereunder;

 

(xv) provide and cause to be maintained a registrar and transfer agent for all
Registrable Securities; and

 

(xvi) in connection with any sale or transfer of the Registrable Securities
(whether or not pursuant to a Registration Statement) that will result in the
securities being delivered no longer being Registrable Securities, cooperate
with the Holders and the representative of the underwriters, if any, to
facilitate the timely preparation and delivery of any certificates representing
the Registrable Securities to be sold and to enable such Registrable Securities
to be in such denominations and registered in such names as the representative
of the underwriters, if any, or the Holders may request at least two (2)
Business Days prior to any sale of the Registrable Securities; provided that
such Holder shall have provided the Corporation with any documents that are
reasonably requested by the Corporation.

 



14

 

 

(b) The Corporation may require, and it shall be a condition precedent to the
obligations of the Corporation to take any action pursuant to Section 2, with
respect to the Registrable Securities of any selling Holder, that each selling
Holder furnish to the Corporation such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of such
securities as shall be required to effect the registration of its Registrable
Securities. In addition, if requested by the Corporation or the representative
of the underwriters of securities of the Corporation, each Holder shall provide,
within ten (10) days of such request, such information as may be required by the
Corporation or such representative in connection with the completion of any
public offering of the Corporation’s securities pursuant to a Registration
Statement filed under the Securities Act. Each Holder further agrees to furnish
promptly to the Corporation in writing all information required from time to
time to make the information previously furnished by such Holder not misleading.
No Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of this
Agreement.

 

(c) Each Holder agrees that, upon receipt of any notice from the Corporation of
the happening of any event of the kind described in Sections 4(a)(v)(C) or
4(a)(v)(D), such Holder will immediately discontinue disposition of Registrable
Securities pursuant to a Registration Statement until such Holder’s receipt of
the copies of the supplemented or amended Prospectus. If so directed by the
Corporation, such Holder will deliver to the Corporation (at the expense of the
Corporation) all copies in its possession, other than permanent file copies then
in such Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.

 

(d) The Corporation agrees that, unless it obtains the prior consent of Holders
of a majority of the Registrable Securities that are registered under a
Registration Statement at such time or the consent of the managing underwriter
in connection with any Underwritten Offering of shares of Common Stock that
constitute Registrable Securities, it will not make any offer relating to the
Common Stock that would constitute an “issuer free writing prospectus,” as
defined in Rule 433, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405 (an “Issuer Free Writing Prospectus”),
required to be filed with the Commission. Each Holder represents and agrees
that, unless it obtains the prior consent of the Corporation and any such
underwriter, it will not make any offer relating to the Registrable Securities
that would constitute an Issuer Free Writing Prospectus.

 

5. Black-Out Period.

 

(a) Anything in this Agreement to the contrary notwithstanding, subject to the
provisions of this Section 5, following the effectiveness of a Registration
Statement, the Corporation may direct the Holders in accordance with Section
5(b) to suspend sales of the Registrable Securities pursuant to a Registration
Statement for such times as the Corporation reasonably may determine is
necessary and advisable (but for no more than an aggregate of one hundred (120)
days in any rolling 12-month period commencing on the Closing Date (provided
that no more than sixty (60) days of such one hundred twenty (120) days may be
as a result of the following events (after excluding the days between the filing
of any post-effective amendment to a registration statement with the Commission
as a result of such events through the day such post-effective amendment is
declared effective)) or for more than sixty (60) days in any rolling 90-day
period as a result of such events (after excluding the days between the filing
of any post-effective amendment to a registration statement with the Commission
as a result of such events through the day such post-effective amendment is
declared effective), if any of the following events shall occur: (i) a majority
of the members of the Board of Directors of the Corporation shall have
determined in good faith that (A) the offer or sale of any Registrable
Securities would materially impede, delay or interfere with any proposed
acquisition, merger, tender offer, business combination, corporate
reorganization, consolidation or other significant transaction involving the
Corporation, (B) upon the advice of counsel, the sale of Registrable Securities
pursuant to the Registration Statement would require disclosure of material
non-public information not otherwise required to be disclosed under applicable
law, and (C) either (1) the Corporation has a bona fide business purpose for
preserving the confidentiality of such transaction, (2) disclosure would have a
material adverse effect on the Corporation or the Corporation’s ability to
consummate such transaction, or (3) the proposed transaction renders the
Corporation unable to comply with Commission requirements; (ii) a majority of
the members of the Board of Directors of the Corporation shall have determined
in good faith that (A) the Prospectus included in the Registration Statement
contains a material misstatement or omission as a result of an event that has
occurred subsequent to the date of such Prospectus and is continuing; and (B)
the disclosure of this material non-public information would be detrimental to
the Corporation; (iii) a majority of the members of the Board of Directors of
the Corporation shall have determined in good faith, upon the advice of counsel,
that it is required by law, rule or regulation to supplement the Registration
Statement or file a post-effective amendment to the Registration Statement in
order to incorporate information into the Registration Statement for the purpose
of (A) including in the Registration Statement any Prospectus required under
Section 10(a)(3) of the Securities Act, (B) reflecting in the Prospectus
included in the Registration Statement any facts or events arising after the
effective date of the Registration Statement (or of the most-recent
post-effective amendment) that, individually or in the aggregate, represents a
fundamental change in the information set forth therein, or (C) including in the
Prospectus included in the Registration Statement any material information with
respect to the plan of distribution not disclosed in the Registration Statement
or any material change to such information; or (iv) a majority of the members of
the Board of Directors of the Corporation shall have determined to convert the
Resale Registration Statement on Form S-1 to a Resale Registration Statement on
Form S-3. In addition, the Corporation may direct the Holders in accordance with
Section 5(b) to suspend sales of the Registrable Securities pursuant to a
Registration Statement from time to time under Section 4(a)(ii) and Section
4(c). Upon the occurrence of any such suspension under clauses (iii) or (iv),
the Corporation shall use its commercially reasonable efforts to cause the
Registration Statement to become effective or to promptly amend or supplement
the Registration Statement on a post-effective basis or to take such action as
is necessary to make resumed use of the Registration Statement compatible with
the Corporation’s best interests, as applicable, so as to permit the Holders to
resume sales of the Registrable Securities as soon as reasonably practicable.

 



15

 

 

(b) In the case of an event that causes the Corporation to suspend the use of a
Registration Statement (a “Suspension Event”), the Corporation shall give
written notice (a “Suspension Notice”) to the Holders to suspend sales of the
Registrable Securities. The Holders shall not effect any sales of the
Registrable Securities pursuant to such Registration Statement (or such filings)
at any time after they have received a Suspension Notice from the Corporation
and prior to receipt of an End of Suspension Notice (as defined below). If so
directed by the Corporation, each Holder will deliver to the Corporation (at the
expense of the Corporation) all copies other than permanent file copies then in
such Holder’s possession of the Prospectus covering the Registrable Securities
at the time of receipt of the Suspension Notice. The Holders may recommence
effecting sales of the Registrable Securities pursuant to the Registration
Statement (or such filings) following further notice to such effect (an “End of
Suspension Notice”) from the Corporation, which End of Suspension Notice shall
be given by the Corporation to the Holders in the manner described above
promptly following the conclusion of any Suspension Event and its effect. The
Corporation shall not be required to specify in the written notice to the
Holders the nature of the event giving rise to the suspension period. Holders
hereby agree to hold in confidence any communications in response to a notice
of, or the existence of any fact or any event giving rise to the suspension
period.

 

(c) Notwithstanding any provision herein to the contrary, if the Corporation
shall give a Suspension Notice pursuant to this Section 5, the Corporation
agrees that it shall extend the period of time during which the applicable
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from the date of receipt by the Holders
of the Suspension Notice to and including the date of receipt by the Holders of
the End of Suspension Notice and copies of the supplemented and amended
Prospectus necessary to resume sales.

 

6. Indemnification and Contribution.

 

(a) The Corporation agrees to indemnify and hold harmless (i) each Holder of
Registrable Securities and any underwriter (as determined in the Securities Act)
for such Holder, (ii) each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act), any such
Person described in clause (i) (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “Controlling Person”), and (iii) the
respective officers, directors, partners, members, employees, representatives
and agents of any such Person or any Controlling Person (any Person referred to
in clause (i), (ii) or (iii) may hereinafter be referred to as a “Purchaser
Indemnitee”), to the fullest extent lawful, from and against any and all losses,
claims, damages, judgments, actions, reasonable out-of-pocket expenses, and
other liabilities (the “Liabilities”), including without limitation and as
incurred, reimbursement of all reasonable out-of-pocket costs of investigating,
preparing, pursuing or defending any claim or action, or any investigation or
proceeding by any governmental agency or body, commenced or threatened,
including the reasonable fees and expenses of counsel to any Purchaser
Indemnitee to the extent provided herein, joint or several, directly or
indirectly related to, based upon, arising out of or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (as amended or supplemented if the
Corporation shall have furnished to such Purchaser Indemnitee any amendments or
supplements thereto), or any Issuer Free Writing Prospectus (or any amendment or
supplement thereto), or any preliminary Prospectus or any other document
prepared by or with the Corporation for use in selling the securities, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Liabilities arise out of or are based upon (x) any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with information relating to any Purchaser Indemnitee furnished to the
Corporation or any underwriter in writing by such Purchaser Indemnitee expressly
for use therein, (y) any sales by any Holder after the delivery by the
Corporation to such Holder of a Suspension Notice and before the delivery by the
Corporation of an End of Suspension Notice, or (z) the failure by a Purchaser
Indemnitee to deliver a Prospectus, if delivery is otherwise required. The
Corporation shall notify the Holders promptly of the institution, threat or
assertion of any claim, proceeding (including any governmental investigation),
or litigation of which it shall have become aware in connection with the matters
addressed by this Agreement which involves the Corporation or a Purchaser
Indemnitee. The indemnity provided for herein shall remain in full force and
effect regardless of any investigation made by or on behalf of any Purchaser
Indemnitee.

 



16

 

 

(b) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder agrees, severally and not
jointly, to indemnify and hold harmless the Corporation, each Person who
controls the Corporation within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act and the respective officers, directors,
partners, members, employees, representatives and agents of such Person or
Controlling Person to the same extent as the foregoing indemnity from the
Corporation to each Purchaser Indemnitee, but only with reference to (i) untrue
statements or omissions or alleged untrue statements or omissions made in
reliance upon and in strict conformity with information relating to such Holder
furnished to the Corporation in writing by such Holder expressly for use in any
Registration Statement or Prospectus, any amendment or supplement thereto, any
Issuer Free Writing Prospectus (or any amendment or supplement thereto) or any
preliminary Prospectus, (ii) any sales by such Holder after the delivery by the
Corporation to such Holder of a Suspension Notice and before the delivery by the
Corporation of an End of Suspension Notice, or (iii) the failure by a Purchaser
Indemnitee to deliver a Prospectus, if required. The liability of any Holder
pursuant to this subsection shall in no event exceed the gross proceeds received
by such Holder from sales of Registrable Securities giving rise to such
obligations.

 

(c) If any Proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any Person in respect of
which indemnity may be sought pursuant to subsection (a) or (b) above, such
Person (the “Indemnified Party”) shall promptly notify the Person against whom
such indemnity may be sought (the “Indemnifying Party”), in writing of the
commencement thereof (but the failure to so notify an Indemnifying Party shall
not relieve it from any liability which it may have under this Section 6, except
to the extent the Indemnifying Party is materially prejudiced by the failure to
give notice), and the Indemnifying Party shall be entitled to assume the defense
thereof and retain counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party and any others the Indemnifying Party may
reasonably designate in such proceeding and shall pay the reasonable fees and
expenses actually incurred by such counsel related to such proceeding.
Notwithstanding the foregoing, in any such proceeding, any Indemnified Party
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Party, unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed in
writing to the contrary, (ii) the Indemnifying Party failed within a reasonable
time after notice of commencement of the action to assume the defense and employ
counsel reasonably satisfactory to the Indemnified Party, (iii) the Indemnifying
Party and its counsel do not actively and vigorously pursue the defense of such
action or (iv) the named parties to any such action (including any impleaded
parties), include both such Indemnified Party and the Indemnifying Party, or any
Affiliate of the Indemnifying Party, and such Indemnified Party shall have been
reasonably advised by counsel that, either (x) there may be one or more legal
defenses available to it which are different from or additional to those
available to the Indemnifying Party or such Affiliate of the Indemnifying Party
or (y) a conflict may exist between such Indemnified Party and the Indemnifying
Party or such Affiliate of the Indemnifying Party (in which case the
Indemnifying Party shall not have the right to assume nor direct the defense of
such action on behalf of such Indemnified Party, it being understood, however,
that the Indemnifying Party shall not, in connection with any one such action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel), for all such Indemnified Parties, which firm shall be
designated in writing by those Indemnified Parties who sold a majority of the
Registrable Securities sold by all such Indemnified Parties and any such
separate firm for the Corporation, the directors, the officers and such control
Persons of the Corporation as shall be designated in writing by the
Corporation). The Indemnifying Party shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent or if there is a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify any
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld, effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding.

 



17

 

 

(d) If the indemnification provided for in subsections (a) and (b) of this
Section 6 is for any reason held to be unavailable to an Indemnified Party in
respect of any Liabilities referred to therein (other than by reason of the
exceptions provided therein) or is insufficient to hold harmless a party
indemnified thereunder, then each Indemnifying Party under such subsections, in
lieu of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Liabilities
(i) in such proportion as is appropriate to reflect the relative benefits of the
Indemnified Party on the one hand and the Indemnifying Party(ies) on the other
in connection with the statements or omissions that resulted in such
Liabilities, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Indemnifying Party(ies) and the Indemnified Party, as well as any
other relevant equitable considerations. The relative fault of the Corporation
on the one hand and any Purchaser Indemnitees on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Corporation or by such
Purchaser Indemnitees and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 



18

 

 

(e) The parties agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation (even if such
Indemnified Parties were treated as one entity for such purpose), or by any
other method of allocation that does not take account of the equitable
considerations referred to in Section 6(d). The amount paid or payable by an
Indemnified Party as a result of any Liabilities referred to in Section 6(d)
shall be deemed to include, subject to the limitations set forth above, any
reasonable out-of-pocket legal or other expenses actually incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 6, in no event shall a
Purchaser Indemnitee be required to contribute any amount in excess of the
amount by which proceeds received by such Purchaser Indemnitee from sales of
Registrable Securities exceeds the amount of any damages that such Purchaser
Indemnitee has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. For purposes of this
Section 6, each Person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act) a Holder of
Registrable Securities shall have the same rights to contribution as such
Holder, as the case may be, and each Person, if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) the Corporation, and each officer, director, partner, member, employee,
representative and agent of the Corporation shall have the same rights to
contribution as the Corporation. Any party entitled to contribution will,
promptly after receipt of notice of commencement of any Proceeding against such
party in respect of which a claim for contribution may be made against another
party or parties, notify each party or parties from whom contribution may be
sought, but the omission to so notify such party or parties shall not relieve
the party or parties from whom contribution may be sought from any obligation it
or they may have under this Section 6 or otherwise, except to the extent that
any party is materially prejudiced by the failure to give notice. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act), shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 





(f) The indemnity and contribution agreements contained in this Section 6 will
be in addition to any liability which the Indemnifying Parties may otherwise
have to the Indemnified Parties referred to above. The Purchaser Indemnitees’
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective number of securities sold by each of the Purchaser Indemnitees
hereunder and not joint.

 

7. Limitations on Subsequent Registration Rights.

 

From and after the date of this Agreement, the Corporation shall not, without
the prior written consent of Holders beneficially owning not less than
two-thirds (2/3) of the then outstanding Registrable Securities, enter into any
agreement with any holder or prospective holder of any securities of the
Corporation that would grant such holder registration rights senior to those
granted to the Holders hereunder with respect to Section 2(c).

 



19

 

 

8. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Corporation of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights provided herein, or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Subject to Section 6, the Corporation agrees that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of any of the provisions of this Agreement and hereby further agrees that,
in the event of any action for specific performance in respect of such breach,
it shall waive the defense that a remedy at law would be adequate.

 

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Corporation and Holders beneficially
owning not less than two-thirds (2/3) of the then outstanding Registrable
Securities. No amendment shall be deemed effective unless it applies uniformly
to all Holders. Notwithstanding the foregoing, a waiver or consent to or
departure from the provisions hereof with respect to a matter that relates
exclusively to the rights of a Holder whose securities are being sold pursuant
to a Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders may be given by such
Holder; provided that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.

 

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing and delivered by facsimile (with receipt
confirmed), overnight courier or registered or certified mail, return receipt
requested, or e-mail (if an e-mail address is provided by a Holder):

 

(i) if to an Investor, to:

 

c/o White Deer Energy L.P.

667 Madison Ave., 4th Floor

New York, New York 10065

Attention: Thomas J. Edelman

Telephone: (212) 371-1117

Facsimile: (212) 888-6877

 

and

 

c/o White Deer Energy L.P.

700 Louisiana, Suite 4770
Houston, Texas 77002
Attention: James E. Saxton

Telephone: (713) 581-6906

Facsimile: (713) 581-6901

 

(ii) if to the Corporation, to:

 

Emerald Oil, Inc.

1600 Broadway, Suite 1360

Denver, Colorado 80202

Attention: McAndrew Rudisill

Telephone: (303) 323-0008

Facsimile: (303) 323-0008

 



20

 

 

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.
The rights to cause the Corporation to register Registrable Securities pursuant
to this Agreement may be assigned by a Holder to a transferee or assignee of
Registrable Securities that (i) is a subsidiary, parent, general partner,
limited partner, member, or shareholder of a Holder, (ii) is a Holder’s family
member or trust for the benefit of an individual Holder, (iii) together with its
Affiliates, acquires in excess of 1,000,000 shares of Common Stock (as adjusted
for splits and combinations) (or Warrants exercisable for such number of shares
of Common Stock), or (iv) is an Affiliate of such Holder; provided, however,
that such transfer shall not be effective for purposes of this Agreement until
(A) the transferor shall furnish to the Corporation written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned and (B) such transferee shall
agree to be subject to all restrictions set forth in this Agreement. Each Holder
agrees that any transferee of any Registrable Securities shall be bound by
Section 4(b) and Section 7, whether or not such transferee expressly agrees to
be bound.

 

(e) Merger, Amalgamation, Consolidation, Etc. of the Corporation. If the
Corporation is a party to any merger, amalgamation, consolidation,
recapitalization, reorganization or otherwise pursuant to which the Registrable
Securities are converted into or exchanged for securities or the right to
receive securities of any other person (“Conversion Securities”), the issuer of
such Conversion Securities shall assume (in a writing delivered to all Holders)
all obligations of the Corporation hereunder. The Corporation will not effect
any merger, amalgamation, consolidation, recapitalization, reorganization or
otherwise described in the immediately preceding sentence unless the issuer of
the Conversion Securities complies with this Section 8(e).

 

(f) Aggregation of Registrable Securities. All Registrable Securities held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 



21

 

 

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

 

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(k) Entire Agreement. This Agreement is intended by the parties hereto as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto, in
respect of the subject matter contained herein.

 

(l) Registrable Securities Held by the Corporation. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Corporation shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

(m) Adjustment for Splits, etc. Wherever in this Agreement there is a reference
to a specific number of securities with respect to any Registrable Securities,
then upon the occurrence of any subdivision, combination, or security dividend
of such securities, the specific number of securities with respect to any
Registrable Securities so referenced in this Agreement shall automatically be
proportionally adjusted to reflect the effect on the outstanding securities of
such class or series by such subdivision, combination, or security dividend.

 

(n) Survival. The indemnification and contribution obligations under Section 6
of this Agreement shall survive the termination of the Corporation’s obligations
under Section 2 of this Agreement.

 

(o) Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party, as determined by the court or arbitrator(s),
as the case may be, shall be entitled to recover its reasonable attorneys’ fees
in addition to any other available remedy.

 

[Signature Page Follows.]

 

22

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 



 

  Emerald Oil, Inc.       By:  /s/ McAndrew Rudisill     Name: McAndrew Rudisill
Title: President

 

 

  WDE Emerald Holdings LLC       By:  /s/ Thomas J. Edelman     Name: Thomas J.
Edelman
Title: President

 

 

  White Deer Energy FI L.P.       By:  Edelman & Guill Energy L.P., its general
partner         By: Edelman & Guill Energy Ltd., its general partner         By:
/s/ Thomas J. Edelman     Name: Thomas J. Edelman
Title: Director

 

 



Signature Page to Registration Rights Agreement







 

